Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on March 26, 2020 for patent application 16/831,739.
Status of Claims
2.	 Claims 1-18 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (U.S. Publication Number: 2018/0076099).
As to independent claim 1, Chou discloses a substrate processing apparatus, comprising: 
a process station for processing a substrate (e.g., key processes: deposition, patterning, removal, and modification of electrical properties) (see Paragraph [0007]); 
a cassette station integrated with said process station (e.g., one cassette may contain at most 25 200-mm wafers or 13 300-mm wafers) (see Paragraph [0033]); 
a substrate carriage equipped for transferring said substrate between said process station and said cassette station through a passage located at an interface between said process station and said cassette station (e.g., wafer map data is generated by an in-line defect detection workstation 
a substrate scanner equipped at said interface between said process station and said cassette station for capturing surface image data during transportation of said substrate that passes through said passage (e.g., identify defects by comparing images acquired from three different positions and mark error defect on the one deviate from the other two images) (see Paragraph [0045]). 
As to independent claim 18, Chou discloses a substrate processing apparatus, comprising: 
a process station for processing a substrate (e.g., key processes: deposition, patterning, removal, and modification of electrical properties) (see Paragraph [0007]); 
a cassette station integrated with said process station (e.g., one cassette may contain at most 25 200-mm wafers or 13 300-mm wafers) (see Paragraph [0033]); 
a substrate carriage equipped for transferring said substrate between said process station and said cassette station through a passage located at an interface between said process station and said cassette station (e.g., wafer map data is generated by an in-line defect detection workstation incorporating a microscopy or light-scattering system; an off-line defect review station examines these hot spots with a high resolution microscope, e.g., a defect inspection/review tool comprising scanning electron microscope SEM, and classifies the defect according to individual morphology, color, texture, and relationship to process or layer) (see Paragraph [0013] and [0018]); and 
two substrate scanners equipped at said interface between said process station and said cassette station for capturing surface image data during transportation of said substrate that passes through said passage, wherein said two substrate scanners scan a top surface and a rear surface of said 
As to independent claim 2, Chou teaches the substrate processing apparatus according to claim 1, wherein said substrate scanner comprises an image sensor device disposed above a top surface of said substrate (e.g., scanning electron microscope SEM-based defect inspection/review tool provides images) (see Paragraph [0020] and [0040]). 
As to dependent claim 3, Chou teaches the substrate processing apparatus according to claim 2, wherein said substrate scanner is a line scanner that captures line-shaped surface image of said substrate at a pre-selected line rate of about 4.5K line/second (e.g., pixel rate of 12.5 million pixels per sec) (see Paragraph [0040]). 
As to dependent claim 4, Chou teaches the substrate processing apparatus according to claim 2, wherein said substrate scanner has a pixel size of about 47 um (e.g., SEM-based defect inspection/review tool provides images at high resolution e.g., 0.01 um/pixel; low-resolution e.g., 0.5 um/pixel optical defect image distribution) (see Paragraph [0020] and [0013]). 
As to dependent claim 5, Chou teaches the substrate processing apparatus according to claim 3 further comprising a light emitting device disposed between said image sensor device and said top surface of said substrate (e.g., wafer map data is generated by an in-line defect detection workstation incorporating a microscopy or light-scattering system) (see Paragraph [0013]). 
As to dependent claim 6, Chou teaches the substrate processing apparatus according to claim 5, wherein said light emitting device produces a scan line impinging onto said top surface of said substrate, and wherein a reflected light comprising said surface image data is detected by said image sensor device (e.g., low-resolution e.g., 0.5 um/pixel optical defect image distribution) (see Paragraph [0013]). 
As to dependent claim 7, Chou teaches the substrate processing apparatus according to claim 6, wherein said light emitting device comprises a filter that blocks blue light and UV light from a light 
As to dependent claim 8, Chou teaches the substrate processing apparatus according to claim 7, wherein said light source is light-emitting diode (LED) light source and has illuminance of about 50,000 lux (e.g., ultraviolet light in UV processing) (see Paragraph [0007]). 
As to dependent claim 9, Chou teaches the substrate processing apparatus according to claim 6, wherein a longitudinal length of said scan line is equal to or greater than a diameter of said substrate (e.g., adjusting line-widths depending on the density of surrounding geometries; end caps to the end of lines to prevent line shortening) (see Paragraph [0014]). 
As to dependent claim 10, Chou teaches the substrate processing apparatus according to claim 6, wherein said light emitting device comprises a stripe-shaped transparent window that allows said scan line and said reflected light to pass therethrough (e.g., SEM-base defect inspection/review tool to instruct tire tool perform defect inspection/review on those “hot spot” positions, to examine the possible defect positions with high resolution, to classify the real defect according to the defect shape, size, physical characteristics, and fabrication process) (see Paragraph [0042]). 
As to dependent claim 11, Chou teaches the substrate processing apparatus according to claim 1, wherein said top surface of said substrate is completely scanned by said substrate scanner in two seconds (e.g., SEM-based defect inspection/review tool provides images at high resolution e.g., 0.01 um/pixel; low-resolution e.g., 0.5 um/pixel optical defect image distribution) (see Paragraph [0020] and [0013]). 
As to dependent claim 12, Chou teaches the substrate processing apparatus according to claim 1 further comprising a transfer plate equipped in said process station, wherein said substrate is mounted on said transfer plate before being transported by said substrate carriage (see Figure 1). 
As to dependent claim 13, Chou teaches the substrate processing apparatus according to claim 12, wherein said transfer plate is a cooling plate for cooling said substrate (e.g., flow of reactive gases is gradually reduced and replaced with inert gases as the temperature is lowered) (see Paragraph [0019]). 
As to dependent claim 14, Chou teaches the substrate processing apparatus according to claim 12, wherein said substrate carriage picks up said substrate from said transfer plate and passes through said passage at said interface between said process station and said cassette station in a constant moving speed when scanned by said substrate scanner (e.g., wafer map data is generated by an in-line defect detection workstation incorporating a microscopy or light-scattering system; an off-line defect review station examines these hot spots with a high resolution microscope, e.g., a defect inspection/review tool comprising scanning electron microscope SEM, and classifies the defect according to individual morphology, color, texture, and relationship to process or layer) (see Paragraph [0013] and [0018]). 
As to dependent claim 15, Chou teaches the substrate processing apparatus according to claim 1, wherein said process station comprises a resist coating unit and a developing process unit (e.g., wafer is coated with a chemical called a photoresist; the photoresist is exposed by a stepper, a machine that focuses, aligns, and moves the mask, exposing select portions of the wafer to short wavelength electromagnetic radiation) (see Paragraph [0007]). 
As to dependent claim 16, Chou teaches the substrate processing apparatus according to claim 1, wherein said process station comprises a chemical mechanical polishing (CMP) station (e.g., chemical-mechanical planarization (CMP) is also a removal process used between levels) (see Paragraph [0007]). 
As to dependent claim 17, Chou teaches the substrate processing apparatus according to claim 1, wherein said process station comprises an etching station (e.g., removal processes are any that remove material from the wafer either in bulk or selectively and consist primarily of etch processes, either wet etching or dry etching) (see Paragraph [0007]). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tejal Gami/
Primary Patent Examiner, Art Unit 2117